Case 2:20-cv-10898-ODW-AFM Document 8 Filed 01/15/21 Page 1 of 1 Page ID #:35



  1

  2

  3                                                  JS-6
  4

  5

  6

  7

  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10

 11    JASMINE BENARD AUSTION,                 Case No. 2:20-cv-10898-ODW (AFM)
 12
                          Petitioner,
             v.                                JUDGMENT
 13

 14    SHERIFF ALEX VILLANUEVA,
 15
                          Respondent.
 16

 17         This matter came before the Court on the Petition of JASMINE BENARD
 18   AUSTION, for a writ of habeas corpus. Having reviewed the Petition and supporting
 19   papers, IT IS ORDERED AND ADJUDGED that the Petition is denied and the action
 20   is dismissed without prejudice.
 21

 22   DATED: January 15, 2021
 23

 24
                                           ___________________________________
                                                   OTIS D. WRIGHT, II
 25                                         UNITED STATES DISTRICT JUDGE
 26

 27

 28
